Exhibit 10.1

 

LOGO [g747728g16y09.jpg]

Charles D. Knight

c/o Vitamin Shoppe, Inc.

300 Harmon Meadow Blvd.

Secaucus, NJ 07094

Re: Offer of Promotion

Dear Chuck:

By this letter (the “Promotion Letter”), Vitamin Shoppe, Inc., a Delaware
corporation, and Vitamin Shoppe Industries Inc., a New York corporation
(together the “Companies”) are very pleased to offer you a promotion to the
position of Executive Vice President, Chief Financial Officer. The effective
date of your promotion will be May 20, 2019 (the “Effective Date”).

Your employment will be governed by the terms of this Promotion Letter, the
offer letter dated June 4, 2018, which remains in effect except as modified by
this letter, and the policies and plans of the Companies as may be in effect
from time to time, including without limitation, the Standards of Business
Conduct, the Health Enthusiast Handbook, the Dispute Resolution Program, the
bonus plans, the Executive Severance Pay Policy, the Vitamin Shoppe 2009 Equity
Incentive Plan, as amended and restated through February 22, 2017 (the “2009
Plan”) and the Vitamin Shoppe 2018 Long-Term Incentive Plan (the “2018 Plan”)
and related agreements.

The following will outline the general terms of our offer:

1.    Position and Duties. You will serve as Executive Vice President, Chief
Financial Officer of each of the Companies and, in such capacity, will be
responsible for the general financial, affairs and management of the Companies,
will perform such duties as are customarily performed by an officer with similar
responsibilities of a company of a similar size, together with such other
responsibilities that may be assigned to you by the Chief Executive Officer and
the Board of Directors, and will have such power and authority as will
reasonably be required to enable you to perform your duties hereunder; provided,
however, that in exercising such power and authority and performing such duties,
you will at all times be subject to the authority of the Chief Executive Officer
and the Board of Directors. You shall not be permitted to engage in outside
business activities unless approved by the Companies; provided that you may
engage in charitable and community activities and manage your personal
investments so long as such activities do not, individually or in the aggregate,
interfere with the performance of your duties to the Companies. You agree to
devote substantially all of your business time, attention and services to the
diligent, faithful and competent discharge of such duties for the successful
operation of the Companies’ business. Notwithstanding the foregoing, upon the
approval of the Audit Committee of the Board of Directors, you may serve as a
director of a publicly traded company that is not competitive, provided that
such service does not interfere with your obligations hereunder or otherwise
create a conflict of interest.



--------------------------------------------------------------------------------

2.    Compensation. Commencing on the Effective Date, your base salary will be
increased to $450,000 annually. Your base salary shall be reviewed and payable
in conformity with the Companies’ customary practices for executive
compensation; as such practices shall be established or modified from time to
time.

3.    Annual Bonus. Effective as of the Effective Date, your target bonus will
increase from 45% to 50% of your eligible earnings in each fiscal year. For the
avoidance of doubt, from the beginning of the fiscal year through May 18, 2019,
you will participate at 45% target level. From the Effective Date through the
end of the fiscal year, and each fiscal year thereafter, you will participate at
the 50% target level based on your eligible earnings for the same period.

4.    Promotion Equity Grant. Subject to the approval of the Compensation
Committee of the Board of Directors, after your Effective Date, and in the
ordinary course of business, you will receive a one-time promotion grant/award
of equity comprised of restricted stock having a value of $30,000 as of the
grant date and performance stock units having a value of $20,000 as of the grant
date. The one-time grant will be subject to terms and conditions of the 2018
Plan and the related equity award agreements.

5.    General Provisions.

a.    All payments hereunder are subject to applicable federal, state and local
withholding, payroll and other taxes and other deductions.

b.    This letter and the terms of your employment with the Companies shall be
governed by and construed in accordance with the laws of the state of New
Jersey, without giving effect to any conflict of law provisions thereof.

Congratulations on your promotion.

 

VITAMIN SHOPPE, INC.     VITAMIN SHOPPE INDUSTRIES INC. /s/ Teresa Orth     /s/
Teresa Orth

By: Teresa Orth

It: Senior Vice President – Human Resources

   

By: Teresa Orth

It: Senior Vice President – Human Resources

 

2



--------------------------------------------------------------------------------

Acceptance:

I understand and accept the terms of my continued employment with Vitamin
Shoppe, Inc. and Vitamin Shoppe Industries Inc. as set forth herein. I
understand that by accepting this promotion, I agree to arbitrate any disputes
arising out of my employment as set forth in the Companies’ Dispute Resolution
Program. I further understand that my employment with the Companies is at-will,
which means that either I or the Companies may terminate the employment
relationship at any time, for any reason, with or without cause.

 

/s/ Charles D. Knight     Date signed:   May 20, 2019 Charles D. Knight      

 

3